AVERY DENNISON CORPORATION
DIRECTOR EQUITY PLAN

Amended and Restated



1.   Purpose; Eligibility

The Directors Equity Plan (formerly the 1988 Stock Option Plan for Non-Employee
Directors), as amended and restated, herein (the “Plan”) is effective as of
January 1, 2008, and is intended to attract and retain the services of
experienced and knowledgeable non-employee directors of Avery Dennison
Corporation (the “Company”) for the benefit of the Company and its stockholders
and to provide additional incentive for such directors to continue to work for
the best interests of the Company and its stockholders. The individuals eligible
to receive Awards (as defined below) under the Plan shall be those individuals
who are members of the Board of Directors of the Company (the “Board”), who are
not employees of the Company or any of its subsidiaries (each, a “Director”).



2.   Stock Subject to the Plan

As of December 31, 2002, there were reserved for issuance upon the exercise of
stock options (“Options”) granted under the Plan 265,000 shares of Common Stock
of the Company (the “Common Stock”); as of December 31, 2002, there were 65,000
shares available for future Awards under the Plan. As of the Effective Date, as
defined in Paragraph 12 below, the aggregate number of shares deliverable
pursuant to Awards (as defined in Paragraph 4(a) below) under the Plan shall be
increased by 250,000 for a total of 515,000 shares. Shares of Common Stock
issued under the Plan may be authorized and unissued shares of Common Stock,
previously outstanding shares of Common Stock held as treasury shares, or
treasury shares that have been transferred to and held in a grantor trust of the
Company. If any Option granted under the Plan shall expire or terminate for any
reason without having been exercised in full, the shares subject thereto shall
again be available for the purposes of issuance upon the exercise of Options
granted under the Plan.



3.   Administration

The Plan shall be administered by the Compensation and Executive Personnel
Committee (“Committee”) (or other committee of the Board as designated by the
Board). Subject to the express provisions of the Plan, the Board shall have
authority to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it, to determine the terms and provisions of Awards
(which shall comply with and be subject to the terms and conditions of the Plan)
and to make all other determinations necessary or advisable for the
administration of the Plan; such determinations of the matters referred to in
this Paragraph 3 shall be conclusive.



4.   Awards

(a) The following types of Awards may be made to Directors under the Plan:
(i) Options granted automatically pursuant to Paragraph 4(b); and (ii) Stock
Units granted upon a Director’s election as contemplated by Paragraph 4(c), and
(iii) Stock Awards referred to in paragraph 4(d).

(b) During the term of the Plan, at every regular December meeting of the Board
(or such other Board meeting when annual grants of options are made to
employees) each Director shall automatically be granted an Option for 2,000
shares of Common Stock (subject to adjustment as provided in Paragraph 8). Each
individual who is newly elected as a Director shall also be automatically
granted an initial Option for 5,000 shares of Common Stock as of the date of his
or her election, subject to

adjustment as provided in Paragraph 8. An individual who is a member of the
Board and an employee of the Company or one of its subsidiaries and becomes a
Director as a result of retiring from such employment while remaining a member
of the Board shall not receive an initial Option for 5,000 shares of Common
Stock, but, to the extent he or she is otherwise eligible after becoming a
Director, shall receive annual Options pursuant to the first sentence of this
Paragraph 4(b). Directors who receive Options are sometimes referred to below as
“Optionees.”

Each Option shall be evidenced by a written Stock Option Agreement
(“Agreement”), which shall be executed by the Optionee and an authorized officer
of the Company and which shall contain such other terms and conditions as the
Board shall determine, consistent with the Plan.

Only non-qualified stock options (options, which do not qualify as “incentive
stock options” under Section 422A of the Internal Revenue Code of 1986, as
amended (the “Code”)), shall be granted under the Plan and such options shall
comply in all respects to the requirements of Code Section 409A.

(c) The Company has established the Non-Employee Director Deferred Equity
Compensation Program (the “Deferred Equity Program”) under the Plan, pursuant to
which Directors are permitted to elect to receive, in lieu of cash meeting and
retainer fees, “Stock Units” (each of which represents one hypothetical share of
Common Stock). The election to receive Stock Units in lieu of fees shall be made
in the calendar year prior to the year in which the associated services or
performed, except that the Company may allow a new Director to make an election
within the first thirty days after joining the Board to receive Stock Units in
lieu of fees for services performed after the date of such election. Stock Units
granted pursuant to this Deferred Equity Program shall be paid to the Director
in the form of Common Stock within ninety (90) days of the Director’s
“separation from service” with the Company within the meaning of Code
Section 409A. Whenever dividends are paid or distributions made with respect to
the Common Stock, the Director shall be entitled to dividend equivalents in an
amount equal in value to the amount of the dividend paid or property distributed
on a single share of Common Stock multiplied by the number of Stock Units
credited to the Director), which dividend equivalents shall be credited as
additional Stock Units (calculated by dividing the dividend equivalent by the
price of a single share of Company Stock and including any fractional share) to
the Director’s account as of the last business day of each calendar quarter. All
Stock Units granted to any Directors under the Deferred Equity Program at any
time on or after the Effective Date, and all such additional shares, shall be
settled with shares of Common Stock issued pursuant to this Plan, subject to the
limitation set forth in Paragraph 2 but in all events within ninety (90) days
after such Directors separation from service subject to compliance with all
requirements of Code Section 409A.

(d) The Board or Committee may also approve awards of stock or stock payments
(“Stock Awards”) to Directors as a portion of the directors’ compensation
program, the payment of which Stock Awards shall comply with all applicable
requirements of Code Section 409A.



5.   Additional Terms and Conditions of Options

(a) The per-share price (“Option Price”) to be paid for the Common Stock under
each Option shall be 100% of the Fair Market Value of a share of the Common
Stock on the date such Option is granted. Options granted may not be repriced.
“Fair Market Value” of a share of Common Stock as of a given date shall be
(i) the mean between the highest and lowest selling price of a share of Common
Stock during normal business hours on the principal exchange on which shares of
Common Stock are then trading, if any, on such date, or if shares were not
traded on such date, then the weighted average of the means between the highest
and lowest sales upon the nearest date before and the nearest date after such
valuation date; or (ii) if Common Stock is not traded on an exchange, the mean
between the closing representative bid and asked prices for the Common Stock
during normal business hours on such date as reported by NASDAQ or, if NASDAQ is
not then in existence, by its successor quotation system; or (iii) if Common
Stock is not publicly traded, the Fair Market Value of a share of Common Stock
as established by the Board acting in good faith.

(b) Options shall become exercisable in installments of 50% of the number of
shares initially granted, commencing on the first anniversary of the grant date,
such installments to be cumulative; provided, however, that all Options held by
a Director that are not yet exercisable on the date of such director’s
Retirement (as defined in Paragraph 5(d) below)at or after age seventy-two shall
become fully exercisable on that date. In no case may an Option be exercised as
to fewer than 100 shares at anyone time (or the remaining shares covered by the
Option if fewer than 100 during the term of the Option). The term of each Option
shall be ten (10) years from the date of grant thereof, or such shorter period
as is prescribed below in this Paragraph 5. Except as provided below in this
Paragraph 5, no Option may be exercised at any time when the Optionee is not a
member of the Board. In the event that an Option shall be exercised by any
person or persons other than the Optionee as permitted by Paragraph 7 below,
appropriate proof of the right of such person or persons to exercise the Option
shall be provided to the Company.

(c) Any person exercising an Option or portion of an Option shall do so by
delivering to the Secretary or his office of all of the following:

(i) A written notice in a form supplied by the Secretary;

(ii) Full payment for the shares with respect to which the Option, or portion
thereof, is exercised in whole or in part by (A) cash; (B) certified or bank
check or such other instrument as the Company may accept; or (C) delivery
(either by surrender of the shares or by attestation) of shares unrestricted
Common Stock already owned by the Optionee of the same class as the Common Stock
subject to the Stock Option (based on the Fair Market Value of the Common Stock
on the date the Stock Option is exercised); provided, however, that such
already-owned shares either were acquired by the Optionee in an open-market
transaction or have been held by the Optionee for at least six months at the
time of exercise; and

(iii) In the event that the Option shall be exercised by any person or persons
other than the Optionee, appropriate proof of the right of such person or
persons to exercise the Option.

(d) In the event that an Optionee shall cease to be a member of the Board, other
than by reason of retirement after age seventy-two (hereinafter “Retirement”) or
death, he may exercise his Options within three months after such termination,
but not after the expiration of the Options, to the extent of the number of
shares exercisable by him at the date of termination of his membership on the
Board.

(e) In the event that an Optionee shall cease to be a member of the Board
because of Retirement, he may exercise his Options within sixty months after
Retirement, but not after the expiration of the Options, to the extent of the
number of shares exercisable by him at the date of Retirement.

(f) In the event of the death of an Optionee, any of his Options that were
outstanding at the time of his death that have not been previously terminated
pursuant to the provisions of Paragraph 5(d) or 5(e) may be exercised at any
time within twelve months of the date of the Optionee’s death, but not after the
expiration of the Option, to the extent of the number of shares exercisable by
the Optionee at the date of his death. Designation, revocation and redesignation
of Beneficiaries must be made by notice in writing in accordance with rules
established by the Board or Committee and shall be effective upon delivery of
such notice to the Board.

(g) Nothing in the Plan or in any Option granted pursuant to the Plan shall
confer on any individual any right to continue as a member of the Board or
interfere in any way with the right of the Company to terminate his membership
on the Board at any time.



6.   Conditions to Issuance of Stock Certificates

(a) The Board may require each person purchasing or receiving shares of Common
Stock pursuant to an Award, as a condition to delivery of such shares, to
represent to and agree with the Company in writing that such person is acquiring
the shares without a view to the distribution thereof and to provide such other
representations and such documents as the Board, in its absolute discretion,
deems necessary or appropriate to effect compliance with all applicable laws.
Such shares may be delivered in by book entry or in certificate form, with such
legends or other notations as the Board deems appropriate to reflect any
restrictions on transfer.

(b) Notwithstanding any other provision of the Plan or any Agreement, the
Company shall not be required to issue or deliver any shares of Common Stock
under the Plan prior to fulfillment of all of the following conditions:

(i) Listing or approval for listing upon notice of issuance, of such shares on
the New York Stock Exchange, Inc., or such other securities exchange as may at
the time be the principal market for the Common Stock;

(ii) Any registration or other qualification of such shares under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification which the Board shall, in its absolute discretion upon
the advice of counsel, deem necessary or advisable;

(iii) Obtaining any other consent, approval, or permit from any state or federal
governmental agency, which the Board shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable;

(iv) The lapse of such reasonable period of time following the exercise of an
Option or the event that results in the delivery of such Shares, as the Board
may establish from time to time for reasons of administrative convenience; and

(v) The receipt by the Company of full payment (if any) for such shares and the
satisfaction of any tax withholding obligations relating thereto.

A Director shall not be, nor have any of the rights or privileges of, a
stockholder of the Company in respect of any shares of Common Stock that may
become deliverable pursuant to the Plan unless and until such shares have been
delivered to the Director.



7.   Transferability and Stockholder Rights of Holders of Awards

(a) Options granted under the Plan may be transferred to one or more Transferees
(as defined below) or to a Beneficiary (as defined below). Options may be
exercised (i) during the Optionee’s lifetime, only by the Optionee or a
Transferee, and (ii) after the Optionee’s death, only by a Transferee or a
Beneficiary. “Transferee” shall mean “family members” as defined in the
Securities and Exchange Commission Release No. 33-7646 and 34-41109, who have
acquired the Option through a gift or a domestic relations order, and includes
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee’s household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than fifty percent of the voting interests.

(b) Other Awards granted under the Plan may not be transferred, except to a
Beneficiary (as defined below).

(c) Each Director shall be permitted to designate one or more Beneficiaries to
receive his Awards under the Plan upon his death, on such form and in accordance
with such procedures as the Board or Secretary may from time to time establish.
If a Director dies at a time when he has no Beneficiary designation in effect,
his estate shall be his Beneficiary.

(d) References in the Plan to an Optionee or Director (other than such
references that relate to membership on the Board or termination thereof) shall
be deemed to refer to a Transferee or Beneficiary where appropriate.



8.   Adjustments upon Changes in Common Stock

In the event of a stock dividend, stock split, reverse stock split, share
combination, recapitalization, merger, consolidation, acquisition of property or
shares, separation, spinoff, reorganization, stock rights offering, liquidation,
sale of a subsidiary or similar event, the Board or Committee shall make such
adjustments (if any) as it deems appropriate and equitable, in its discretion,
to the following:

(a) the aggregate number of shares of Common Stock available under Paragraph 2;

(b) the number of shares subject to automatic Option grants under Paragraph 4;

(c) the number of shares of Common Stock covered by outstanding Awards;

(d) the option price of outstanding Options; and

(e) such other adjustments to outstanding Awards as the Board or Committee may
determine to be appropriate and equitable.

Such adjustments may include, without limitation, (i) the cancellation of
outstanding Awards in exchange for payments of cash, property or a combination
thereof having an aggregate value equal to the value of such Awards, as
determined by the Committee in its sole discretion, and (ii) the substitution of
other property (including, without limitation, other securities) for the Stock
covered by outstanding Awards.



9.   Change in Control

(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control, any Options outstanding as of the
date such Change in Control is determined to have occurred, and which are not
then exercisable and vested, shall become fully exercisable and vested, and
shall remain exercisable until their expiration date notwithstanding any
termination of the Optionee’s membership on the Board.

(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean “a change in the ownership or effective control,” or in “the
ownership of a substantial portion of the assets of” the Company within the
meaning of Code Section 409A and shall include any of the following events as
such concepts are interpreted under Code Section 409A:

(i) the date on which a majority of members of the Company’s Board of Directors
is replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Company’s Board of
Directors before the date of the appointment or election; or

(ii) the acquisition, by any one person, or by persons acting as a group, or by
a corporation owned by a group of persons that has entered into a merger,
acquisition, consolidation, purchase, stock acquisition, asset acquisition, or
similar business transaction with the Company, of:



  (a)   ownership of stock of the Company, that, together with any stock
previously held by such person or group, constitutes more than fifty percent
(50%) of either (i) the total fair market value, or (ii) the total voting power
of the stock of the Company;



  (b)   ownership of stock of the Company possessing thirty percent (30%) or
more of the total voting power of the Company, during the twelve-month period
ending on the date of such acquisition; or



  (c)   assets from the Company that have a total gross fair market value equal
to or more than forty percent (40%) of the total gross fair market value of all
of the assets of the Company immediately before such acquisition, during the
twelve-month period ending on the date of such acquisition; provided, however,
that any transfer of assets to a related person as defined under Code Section
409A shall not constitute a Change of Control.



10.   Amendment and Termination

Unless the Plan shall theretofore have been terminated as hereinafter provided,
the Plan shall terminate on, and no Awards shall be made after, January 31,
2010; provided, however, that such termination shall have no effect on Awards
granted prior thereto (and the provisions of the Plan shall continue to apply
thereto). The Board may amend, suspend or terminate the Plan at any time, but no
such amendment, suspension or termination shall impair the rights of Directors
under Awards previously granted without the Director’s consent. In addition, no
such amendment shall be made without the approval of the Company’s stockholders
to the extent such approval is required by applicable law or the rules of any
exchange on which the Common Shares are then listed. Notwithstanding the
forgoing, the Company may unilaterally amend the Plan or any Award as necessary
to comply with the requirements of Code Section 409A.



11.   Withholding

Upon the transfer of Common Stock as a result of the exercise of an Option or
pursuant to another Award, the Company shall have the right to retain or sell,
without notice, sufficient shares of stock (taken at their Fair Market Value, as
defined in Paragraph 5(a) above, on the date of exercise or transfer) to cover
the amount of any tax required by any government to be withheld or otherwise
deducted and paid with respect to such payment, remitting any balance to the
Director; provided, however, that the Director shall have the right to provide
the Company with the funds to enable it to pay such tax.



12.   Approval by Stockholders

The Plan was approved by the Company’s stockholders at the meeting of the
stockholders held on April 24, 2003. The Plan, as amended and restated herein,
was approved by the Compensation and Executive Personnel Committee of the Board
and was ratified by the Board on December 4, 2008.



13.   Titles; Gender

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan. Whenever the masculine gender is
used, it shall include the feminine and neuter, and whenever a singular pronoun
is used it shall include the plural, unless the context clearly indicates
otherwise.



14.   Unfunded Status of Plan

It is presently intended that the Plan constitutes an “unfunded” plan for
incentive and deferred compensation. The Board may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.



15.   Construction

This Plan and any Agreements hereunder shall be administered and interpreted
under the laws of the State of Delaware.

